               Case 1:19-cr-00686-CM Document 37 Filed 10/09/20 Page 1 of 1


  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------- ------ --------- --·---·------------------------------··-X

      UNITED STATES OF AMERICA,                                                              CONSENT TO PROCEED BY VIDEO OR
                                                                                             TELE CONFERENCE
                                   -against-
                                                                                               -CR-      ( )( )



.S-e--e~                                                    Defendant(s).
  --. ---.. ---.... --. ---. ----.. -------. -.. ·--. -----.. ----------... --X

  Defendant ·n              Q.,V"\'2e \ \       h l\~ 60 rLhereby voluntarily consents to
  participate in the following proceeding via _ videoconferencing or ~leconferencing:

             Initial Appearance Before a Judicial Officer


             Arraignment (Note : If on Felony Information, Defendant Must Sign Separate Wa iver of
             Indictment Form)

             Bail/Detention Hearing

  /          Conference Before a Judicial Officer




::l)4P?11,              F&ic:Lvbv l'JL;j,'~v(_
  Defendant's Signature
  (Judge may obtain verbal consent on
  Record and Sign for Defendant)

~::2.e:,\ \
  Print Defendant's Name
                        kJ f\ ~ \au/'L..                                          f:J,~~k±~
                                                                                  Print Counsel's Name
                                                                                                          ffi°"~' \.
                                                                                                                              0




  This proce din was conducted by reliable video or telephone ~e~enc'.nz tec ~~~o ,.
         .        ~        i.o                                                             ~             f/(A.. !1,.~ ~
                                                                                  U.S. District Judge/U.S. Magistrate Judge




                                             US DC SONY
                                             DOCUMENT
                                       ' I   EL[CTRO:\ICALLY FILED
                                             I )0 C # : _ _ _ _ _ __ _
                                              · \T L FIL ED: __ _

                                                                                                                       ::.
                                                                                                  "'
